Affirmed and Opinion Filed February 1, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00078-CR
                                No. 05-20-00080-CR

                 SHAQUINDA LASHAVA PERRY, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. F17-76188-W and F19-00686-W

                        MEMORANDUM OPINION
                   Before Justices Osborne, Reichek, and Smith
                           Opinion by Justice Osborne
      A jury found appellant Shaquinda Lashava Perry guilty in cause number

F17-76188-W of intentionally or knowingly by omission causing serious bodily

injury to a child younger than 14 years of age, and guilty in cause number

F19-00686-W of intentionally or knowingly causing serious bodily injury to a child

younger than 14 years of age. The jury assessed punishment at 28 years’

imprisonment in cause number F17-76188-W and 20 years’ imprisonment in cause

number F19-00686-W. In two issues, appellant contends the trial court erred by

overruling her objections to expert testimony and to the jury charge. In a cross-issue,
the State requests that we reform the judgment to reflect the jury’s deadly weapon

finding in cause number F19-00686-W. We modify the judgment and affirm as

modified.

                                  BACKGROUND

      Appellant was indicted for injuring her son J.B., who was born in 2015. The

amended indictment in cause number F17-76188-W (“the offense by omission”)

alleged that appellant “intentionally and knowingly by omission cause[d] serious

bodily injury” to J.B. by “failing to seek immediate and adequate medical attention

for [J.B.] after [J.B.] began to suffer seizures.” The indictment in cause number

F19-00686-W (“the offense by commission”) alleged that on or about April 1, 2017,

appellant “did unlawfully then and there intentionally and knowingly cause serious

bodily injury to J.B., a child 14 years of age or younger, hereinafter called

complainant, by striking complainant with defendant’s hand and by striking

complainant with and against an[ ] unknown object, the exact nature and description

of which is unknown to the grand jury,” and defendant “did use and exhibit a deadly

weapon during the commission of the offense, to wit: Defendant’s hand and an

unknown object.” The cases were tried together before a jury.

      The jury heard evidence that J.B. was born prematurely and spent the first

months of his life in a neonatal intensive care unit. On his discharge from the

hospital, J.B. lived with a foster family until June 2016, when he was returned to

appellant. His foster mother, Brittany Nowakowski, testified that at the time of his

                                        –2–
return to appellant, “he was reaching his milestones, he was catching up to his peers.

We didn’t have any concerns.” Although not yet walking, he “was cruising along

furniture” and had taken “one unsteady step.” He was “very mobile.” He interacted

with other children, and was “just a typical 11-month-old baby boy.” He knew the

names of other children and the family’s pets, could say the names of his favorite

foods, and “had lots of words.” Dr. Kathy Thompson, the pediatric nurse practitioner

who provided J.B.’s medical care at the time, also testified that J.B. was meeting all

of the milestones for his “ages and stages” and had no “eye issues” after a visit with

an ophthalmologist.

      Several months after his return to appellant’s care, however, Nowakowski

visited with him and described his appearance as “frail” and “sick.” He was tugging

on his ear and had sores in his throat. Nowakowski offered to take J.B. and appellant

to see a doctor, but appellant refused, saying she would be able to take him to the

doctor. The following day, appellant reported to Nowakowski that J.B. had strep

throat, and had also been referred to a neurologist because he had been having

seizures. On a Christmas Eve visit, Nowakowski noticed J.B. “didn’t appear as

though he had any vision.” Appellant confirmed that J.B. was totally blind in his left

eye and partially blind in his right eye due to seizures. Appellant also told

Nowakowski that J.B. “would sleep for 22 out of 24 hours of the day.” Appellant

told Nowakowski that she was “just waiting to hear back” to get an appointment



                                         –3–
scheduled with the neurologist. Shortly after, appellant stopped communicating with

Nowakowski.

      Several witnesses testified to events that occurred while J.B. was in

appellant’s care. S.L., ten years old at the time of trial, testified that her mother and

appellant were good friends. They lived nearby, and she often played with

appellant’s other children at appellant’s home. S.L. testified that on one of these

visits, J.B. and appellant were asleep in a bedroom. J.B. “woke [appellant] up.” S.L.

was bringing a bottle for J.B. when she observed appellant “punching” and “hitting”

J.B. “in his face and on his legs,” using her fist. Then appellant “threw him to the

wall” but “she didn’t . . . catch him. He just fell to the floor.” After that, appellant

“threw [J.B.] in the bathtub” “like a baseball.” He hit the wall “where the soap goes.”

J.B. was crying and “he looked like he was scared.” S.L. saw blood, “felt scared,”

and ran away. S.L. testified that she was seven at the time.

      On April 20, 2017, Latoya Jasmine Lacaze, the sister of appellant’s friend

Roshell Lacaze, was babysitting at appellant’s home while appellant was at work.

Jasmine went to check on J.B. and found him with blood on his face and a soaked

diaper. Concerned that J.B. “[j]ust laid there,” she took a picture of him and sent it

to Roshell, asking what to do. Roshell immediately called 911. Paramedics arrived

and transported J.B. to Children’s Medical Center.

      Dr. Kristen Reeder examined J.B. at Children’s Medical Center. Dr. Reeder

is a medical doctor who is board certified in both general pediatrics and child abuse

                                          –4–
pediatrics. She is the Assistant Professor of Pediatrics at the University of Texas

Southwestern Medical Center and also practices at the REACH (“Referral and

Evaluation of At Risk Children”) Clinic at Children’s Medical Center. She requested

evaluation by an ophthalmologist, ordered a brain MRI, and requested further testing

“to check the integrity of [J.B.’s] bones and his blood.”

      Dr. Reeder determined that J.B. had a head injury, seven rib fractures, two

arm fractures, bruising in his mouth, and severe diaper rash. He was blind. The nerve

extending from his eye to his brain had atrophied, and the nerve affecting his sense

of smell was sheared. He also had a scar near his eye and a long scar on his stomach.

He could not walk or talk and “was not doing the things that a normal 20-month-old

should be” although “he had been developing normally” up to his first birthday. Dr.

Reeder testified that there was “healing present” at some of the fractures, “indicating

that [they] happened at least two weeks prior.” J.B.’s brain had irreversibly

“atrophied or kind of shrunken” and there was fluid in his brain, indicating that he

had a subdural hemorrhage. Dr. Reeder testified that a subdural hemorrhage is

caused by “significant trauma” and is “very concerning for possible abuse” when

there is no trauma such as a car accident reported to explain it. She also testified that

atrophied brain tissue “does not re-grow.”

      Dr. Reeder talked with appellant about J.B.’s medical history. Appellant

reported that J.B. started having seizures in October, and was lethargic. There was a

period where J.B. slept for several days, and she had to wake him to feed him.

                                          –5–
Appellant also said she was concerned about J.B.’s vision. Appellant said she had

been referred to a neurologist but J.B. had not seen one because appellant had been

given incorrect contact information. She explained that the scar on J.B.’s eye came

from running into a coffee table and the scar on his stomach was self-inflicted. Dr.

Reeder testified that the scar on J.B.’s eye was consistent with appellant’s

explanation but the scar on his stomach was not. Appellant did not give any medical

history that would explain J.B.’s rib and arm fractures.

      Based on the “the history that was provided and the imaging and medical

workup,” Dr. Reeder opined that a blunt force injury to J.B.’s head “would have

occurred somewhere in October at the time when mom said that he had that acute

onset of seizures and lethargy.” She testified that treatment “in the days after the

blunt force trauma” and the seizures could have prevented J.B. from going

completely blind. She testified that a caregiver would notice outward symptoms such

as those appellant described, including frequent seizures and a period where J.B.

slept for several days.

      J.B. was returned to Nowakowski’s care in May 2017. Nowakowski testified

that on his return,

      He didn’t have any words. He didn’t have any vision. He couldn’t walk.
      He couldn’t crawl. He had multiple rib fractures and a cast on his left
      arm where he had multiple fractures. He had a permanent traumatic
      brain injury. And he wasn’t eating any solid foods. He wasn’t eating
      much of anything. He was coming up on his second birthday, and we
      were having to re-teach him how to eat pureed baby food.


                                        –6–
      Appellant testified on her own behalf, denying that she had caused J.B.’s

injuries. She offered the explanation that J.B.’s injuries could have been caused by

rough play with other children.

      The jury answered questions in two separate charges, one for the offense by

commission and one for the offense by omission, and assessed punishment in two

separate verdicts. The trial court rendered judgments on the jury’s verdicts, and this

appeal followed.

                                    DISCUSSION

1. Jury charge

      In her first issue, appellant contends the trial court abused its discretion by

denying her requested jury charge in cause number F19-00686-W, the offense by

commission, on two lesser included offenses: (1) recklessly causing bodily injury to

a child by commission, and (2) with criminal negligence, causing bodily injury to a

child by commission. She contends this error was harmful.

      At the charge conference, appellant’s counsel requested “a lesser for the injury

by commission, just a bodily injury versus serious bodily injury, since there were a

number of injuries that were talked about throughout the testimony, and they did not

denote a specific injury in that particular indictment.” Counsel repeated that

appellant was requesting the lesser included offense of “just bodily injury, not

serious bodily injury” in the charge for the offense by commission, and further

explained, “so the difference is with commission, I’m asking for also just the bodily

                                         –7–
injury because that changes it. So we have a series of injuries that vary because of

the mens rea, and then we have a series of injuries that vary because of the level of

injury.” Counsel argued, “[w]e heard of multiple injuries that were not serious,”

including “arm breaks . . . the scratches and the scrapes . . . [and] for that reason, if

the jury were to determine, oh, yes, we think that she caused the scratch on the belly

or she caused the scratch on the eye, then that would be bodily injury versus serious.”

      The trial court then instructed the State to include “bodily injury” as appellant

requested. The State added a paragraph for intentionally or knowingly causing

bodily injury, but did not add paragraphs for bodily injury caused recklessly or by

criminal negligence. The following day, the State objected to this addition, arguing

that “all of the injuries that we have proven throughout the course of the trial qualify

as serious bodily injury. So we ask that particular lesser be removed.” The trial court

denied this request. Appellant made no further objections even though paragraphs

addressing “bodily injury” by recklessness or criminal negligence had not been

added. The State argues appellant failed to preserve her complaint because she did

not object to the amended charge.

      For a jury instruction on a lesser included offense to be warranted, a defendant

must satisfy a two-pronged test. First, the purported lesser included offense must be

included within the proof necessary to establish the offense charged in the

indictment. Davison v. State, 495 S.W.3d 309, 311 (Tex. App.—Houston [14th

Dist.] 2016, no pet.). This is a question of law. Wortham v. State, 412 S.W.3d 552,

                                          –8–
554–55 (Tex. Crim. App. 2013). The State does not contest that the first prong has

been satisfied.

      Second, before an instruction on a lesser included offense is required, “[t]here

must be some evidence directly germane to the lesser-included offense for the finder

of fact to consider before an instruction on a lesser-included offense is warranted.”

Id. at 557 (internal quotation omitted). This evidence must be more than mere

speculation and must consist of affirmative evidence that both raises the lesser

included offense and rebuts or negates an element of the greater offense. Id. at 558.

It is not enough that the evidence raises only a “theoretical possibility” that the lesser

offense occurred. See Segundo v. State, 270 S.W.3d 79, 91 (Tex. Crim. App. 2008).

      “Serious bodily injury” and “bodily injury” are defined in the penal code, and

those definitions were included in the jury charge. “‘Bodily injury’ means physical

pain, illness, or any impairment of physical condition.” TEX. PENAL CODE

§ 1.07(a)(8). “‘Serious bodily injury’ means bodily injury that creates a substantial

risk of death or that causes death, serious permanent disfigurement, or protracted

loss or impairment of the function of any bodily member or organ.” Id. § 1.07(a)(46).

At the charge conference, appellant contended that J.B.’s arm fractures and two scars

were “bodily injury,” not “serious bodily injury.”

      Assuming without deciding that (1) appellant preserved her complaint by her

initial objection and (2) there was evidence to raise the lesser included offenses of

bodily injury by recklessness or criminal negligence, we nonetheless conclude there

                                          –9–
was no evidence rebutting or negating an element of the greater offense found by the

jury, “intentionally or knowingly causing serious bodily injury,” or any of the other

greater offenses included in the charge. Appellant denied that she injured J.B. and

offered no explanation for any of his unquestionably “serious bodily injuries”—

including brain damage and blindness, both permanent—other than “rough play”

with other children. A defendant’s own testimony that she committed no offense or

testimony that otherwise shows no other offense occurred at all is “not adequate to

raise the issue of a lesser included offense.” Cahvarriga v. State, 156 S.W.3d 642,

648 (Tex. App.—Tyler 2004, pet. ref’d). “If a defendant . . . presents evidence that

[s]he committed no offense . . and there is no evidence showing that [s]he is guilty

only of a lesser included offense, then a charge on a lesser included offense is not

required.” Id. (citing Lofton v. State, 45 S.W.3d 649, 652 (Tex. Crim. App. 2001)).

      Without evidence to support a finding that if appellant was guilty, she was

guilty only of causing bodily injury with recklessness or criminal negligence, no

instruction on those lesser included offenses was required. See Wortham, 412

S.W.3d at 557–58; Lofton, 45 S.W.3d at 652. We decide appellant’s first issue

against her.

2. Admission of evidence

      In her second issue, appellant argues the trial court erred and abused its

discretion in overruling her objection to expert testimony from witness Kathy

Thompson “without proper predicate,” and this error was harmful. Appellant
                                       –10–
contends that because Dr. Thompson was never asked the predicate questions to

qualify her as an expert, “the jury had no basis to determine whether Thompson

applied a valid scientific theory, properly using a proper technique.”

      Appellant’s complaint arises from the following testimony:

      Q. In your medical opinion, what is the appropriate response the first
      time a child suffers a seizure and a parent witnesses that seizure?

      A. We call the emergency room and work–—
      [DEFENSE COUNSEL]: Objection, Your Honor. I’m really going to
      object at this point in time because I don’t believe that the State has
      offered her as a—as an expert at this point in time.
      THE COURT: Overruled.

Dr. Thompson then testified:

      Q. What is your advice to a parent? If the parent calls and tells you, hey,
      my child—I just saw my child have a seizure, what are you going to tell
      them to do?
      A. I’m going to have the parent bring the child in or go to the closest
      emergency room.

      Q. Okay. Right then?

      A. Right then.
      Appellant further argues the error in admitting this testimony was harmful

because “Thompson’s ‘expert’ opinion that any parent witnessing a seizure in a

small child should take him immediately to the emergency room was fundamental

to the State’s theory of culpability against Appellant in Cause No. F17-76188,” the

offense by omission. As appellant argues, the amended indictment alleged that she



                                        –11–
“fail[ed] to seek immediate and adequate medical attention for complainant after

complainant began to suffer seizures.”

      We review a trial court’s admission or exclusion of evidence for abuse of

discretion. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App. 2019). The trial

court abuses its discretion when it acts without reference to any guiding rules and

principles or acts arbitrarily or unreasonably. Id. Even if the trial court erred by

admitting the evidence, we will not reverse unless the error affected appellant’s

substantial rights. TEX. R. APP. P. 44.2(b); Gonzalez v. State, 544 S.W.3d 363, 373

(Tex. Crim. App. 2018) (erroneous admission of evidence is non-constitutional

error, reversible only when there is “a substantial and injurious effect or influence in

determin[ing] the jury’s verdict”).

      The Texas Rules of Evidence set forth three separate conditions regarding

admissibility of expert testimony. Vela v. State, 209 S.W.3d 128, 130–31 (Tex. Crim.

App. 2006) (citing TEX. R. EVID. 104(a), 401, 402, and 702). These rules require the

trial court to make three separate inquiries that must all be met before admitting

expert testimony: “(1) the witness qualifies as an expert by reason of [her]

knowledge, skill, experience, training, or education; (2) the subject matter of the

testimony is an appropriate one for expert testimony; and (3) admitting the expert

testimony will actually assist the fact-finder in deciding the case.” Id. at 131. These

conditions are commonly referred to as (1) qualification, (2) reliability, and

(3) relevance. Id. Appellant’s issue challenges Dr. Thompson’s qualifications and

                                         –12–
the reliability of her “‘expert’ opinion that any parent witnessing a seizure in a small

child should take him immediately to the emergency room.”

      The mere fact that a witness possesses knowledge and skill not possessed by

people generally does not in and of itself mean that such expertise will assist the trier

of fact regarding the issue before the court. Vela, 209 S.W.3d at 131. A witness will

not always qualify as an expert merely by virtue of a general background. Id.

Accordingly, qualification is a two-step inquiry: (1) a witness must first have a

sufficient background in a particular field, but (2) a trial judge must then determine

whether that background goes to the very matter on which the witness is to give an

opinion. Id. The focus, then, is on the fit between the subject matter at issue and the

expert’s familiarity therewith. Id. at 133. Just as the subject matter of an expert’s

testimony should be tailored to the facts of a case, the expert’s background must be

tailored to the specific area in which the expert desires to testify. Id.

      Thompson is a pediatric nurse practitioner who carries the title of “doctor”

because she received her doctorate of nursing practice in 2013. At the time of trial,

she had been a pediatric nurse practitioner for twenty years. Dr. Thompson saw J.B.

as a patient from the time J.B. was discharged from the neonatal ICU until he was

returned to appellant’s care in June 2016.

      From 2015 to 2018, Dr. Thompson was the “sole provider” at a clinic

associated with Children’s Medical Center. Dr. Thompson explained that “sole

provider” “means that you diagnose, you assess, you evaluate, you treat, you provide

                                          –13–
patient education. We do all the immunizations, well child checks, sick visits. We

do everything.” If a child presented with an issue “beyond the scope of [the] clinic,”

Dr. Thompson could refer them to Children’s Medical Center, where medical

records could be accessed on a shared electronic system.

      Dr. Thompson also testified about a typical visit with a sick child. After

medical assistants evaluate the child’s vital signs and determine the child’s

symptoms, Dr. Thompson then conducts “a thorough assessment,” checking

“everything from the abdomen up, depending on what the symptoms are.” She then

determines appropriate treatment, and, giving the example of a child with “a poor

respiratory status or wheezing,” may refer the patient to a hospital emergency room.

She also testified that it was very important “to obtain a good history from the

parent” and “to determine if that history matches the objective data that’s based on

diagnosis, previous encounters, things like that.” An accurate initial history is very

important “because it helps you determine if you need to refer that patient for more

expansive testing or evaluation.” If a child presents with a medical issue that does

not match the history given, then she will consult with her collaborating physician,

and may involve social services or make a referral to the emergency room.

      Immediately before the testimony quoted above, Dr. Thompson was given the

“hypothetical example” of a child whose medical history was given as having fifteen

to twenty seizures in the past month, and “after one seizure, this child slept for a day

and a half to two days and had to be woken up to be fed.” Dr. Thompson testified

                                         –14–
that after she did her initial assessment, “I’m going to be on the phone to the

emergency room. I’m going to call 911 and get that child evaluated. I’m going to let

the emergency room know that they need a neuro consult—neurology consult . . . .”

      We conclude that the trial court did not err by overruling appellant’s objection

to Dr. Thompson’s testimony. The State established that Dr. Thompson’s education,

training, and work experience qualified her to testify reliably about the appropriate

response to a child’s seizure. See Vela, 209 S.W.3d at 131.

      We further conclude that any error in admitting this testimony did not affect

appellant’s substantial rights and accordingly, was not harmful. See TEX. R. APP. P.

44.2(b); Gonzalez, 544 S.W.3d at 373. The same opinion was rendered by numerous

other witnesses who testified, including both lay and expert witnesses, without

objection. Nurse practitioner Connie Nellum, who treated J.B. on several occasions

and whose expert qualifications were unchallenged, testified:

      Q. Okay. I think we covered this, but if—if a parent sees a child have a
      seizure, what would you recommend them do right then?

      A. I recommend that they stabilize the head, get on the phone, dial 911
      immediately.
      Q. Right then?

      A. Right then.

Similarly, Dr. Reeder testified without objection or challenge to her expert

qualifications:

      Q. Okay. And when you say that [J.B.] acutely began having seizures,
      what does that mean?

                                        –15–
      A. Meaning that [appellant] noted that one day [J.B.] was having
      seizures. It wasn’t something that he had been having that got worse or
      changed. It was abruptly he began to have seizures one day that were
      quite frequent initially.

      Q. Okay. And I mean, as a citizen—just as a concerned person, if you
      see someone have a seizure for the first time, what is the reasonable
      person going to do?

      A. It can be quite jarring to see someone have a seizure. I would feel
      that a reasonable person would try to call for medical help, whether it
      be 911 or someone nearby, someone that has medical training.

      We conclude the trial court did not abuse its discretion in admitting the

evidence, and in any event, appellant’s substantial rights were not affected. See

Rhomer, 569 S.W.3d at 669; Gonzalez, 544 S.W.3d at 373. We decide appellant’s

second issue against her.

3. Modification of judgment

      In its cross-issue, the State requests that the judgment in cause number

F19-00686-W be modified to reflect the jury’s deadly weapon finding. Appellate

courts may modify a trial court’s judgment and affirm it as modified. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). This

Court “has the power to correct and reform the judgment of the court below to make

the record speak the truth when it has the necessary data and information to do so.”

Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d).

Appellate courts may reform trial court judgment where “the evidence necessary to

correct the judgment appears in the record.” Id.



                                       –16–
      The record in cause number F19-00686-W reflects that (1) the indictment

alleged that appellant “did use and exhibit a deadly weapon during the commission

of the offense, to wit: [appellant’s] hand and an unknown object”; (2) the jury charge

included the “special issue,” “Do you unanimously find beyond a reasonable doubt

that the defendant used or exhibited a deadly weapon, namely, a hand or an unknown

object, during the commission of the offense?”; (3) the jury responded “Yes” to this

special issue; and (4) the trial court’s judgment reflects “N/A” in the blank under

“Findings on Deadly Weapon.” Because we have the necessary information to do

so, we modify the judgment in the trial court’s cause number F19-00686-W to reflect

the jury’s deadly weapon finding.

                                    CONCLUSION

      We affirm the trial court’s judgment in cause number F17-76188-W. We

modify the trial court’s judgment in cause number F19-00686-W and affirm the

judgment as modified.




                                           /Leslie Osborne//
                                           LESLIE OSBORNE
200078f.u05                                JUSTICE
200080f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAQUINDA LASHAVA PERRY,                      On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F17-76188-W.
No. 05-20-00078-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Reichek and Smith
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 1st day of February, 2022.




                                       –18–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

SHAQUINDA LASHAVA PERRY,                      On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-00686-W.
No. 05-20-00080-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Reichek and Smith
THE STATE OF TEXAS, Appellee                  participating.

     Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to reflect the jury’s finding that appellant used or exhibited a deadly
weapon in the commission of the offense.

      As REFORMED, the judgment is AFFIRMED.


Judgment entered this 1st day of February, 2022.




                                       –19–